Case 1:20-cv-02631-STA-jay Document 92 Filed 08/11/21 Page 1 of 30                    PageID 2182




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                EASTERN DIVISION


  LANDMARK AMERICAN                                  )
  INSURANCE COMPANY,                                 )
                                                     )
                 Plaintiff,                          )
                                                     )   No.: 1:20-cv-02631-STA-jay
  vs.                                                )
                                                     )
  HECO REALTY, LLC and LIBERTY                       )
  MUTUAL FIRE INSURANCE                              )
  COMPANY,                                           )
                                                     )
                 Defendants.                         )


     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
   ORDER DENYING DEFENDANT’S CROSS-MOTION FOR PARTIAL SUMMARY
                            JUDGMENT


        Before the Court is Plaintiff Landmark American Insurance Company’s Motion for

 Summary Judgment (ECF No. 50) filed on March 2, 2021. Defendant Liberty Mutual Fire

 Insurance Company has responded in opposition and filed its own Cross-Motion for Partial

 Summary Judgment (ECF No. 62). Both parties have fully briefed the issues, and the Motions are

 now ripe for determination. For the reasons set forth below, Landmark American’s Motion is

 GRANTED, and Liberty Mutual’s Cross-Motion is DENIED.

                                         BACKGROUND

        This declaratory judgment action arises from the parties’ dispute over whose policy of

 insurance provided primary coverage for damage to commercial property in Dyersburg,

 Tennessee. Both Landmark American Insurance Company (“Landmark”) and Liberty Mutual Fire

 Insurance Company (“Liberty Mutual”) issued policies insuring certain risks to the property, albeit


                                                 1
Case 1:20-cv-02631-STA-jay Document 92 Filed 08/11/21 Page 2 of 30                        PageID 2183




 to two different policyholders. Landmark insured the owner of the property, HECO Realty, LLC

 (“HECO”). Liberty Mutual insured HECO’s tenant Renwood Acquisitions, LLC d/b/a Heckethorn

 Manufacturing (“Heckethorn”) and listed HECO as an additional insured. When damage occurred

 at the property during Heckethorn’s tenancy, HECO made claims for the damage under the Liberty

 Mutual policy and the Landmark policy. Liberty Mutual answered and ultimately agreed to settle

 the claim with HECO. As part of the settlement, HECO assigned its interests in any recovery

 under the Landmark policy to Liberty Mutual. Landmark and Liberty Mutual now seek a

 declaration from the Court about which policy’s coverage is primary, among other issues.

        To decide the parties’ coverage dispute, the Court must first consider whether any genuine

 issue of material fact exists that might preclude judgment as a matter of law. A fact is material if

 the fact “might affect the outcome of the lawsuit under the governing substantive law.” Baynes v.

 Cleland, 799 F.3d 600, 607 (6th Cir. 2015) (citing Wiley v. United States, 20 F.3d 222, 224 (6th

 Cir. 1994) and Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986)). A dispute about a

 material fact is genuine “if the evidence is such that a reasonable jury could return a verdict for the

 nonmoving party.” Anderson, 477 U.S. at 248. For purposes of summary judgment, a party

 asserting that a material fact is not genuinely in dispute must cite particular parts of the record and

 show that the evidence fails to establish a genuine dispute or that the adverse party has failed to

 produce admissible evidence to support a fact. Fed. R. Civ. P. 56(c)(1). Local Rule 56.1(a)

 requires a party seeking summary judgment to prepare a statement of facts “to assist the Court in

 ascertaining whether there are any material facts in dispute.” Local R. 56.1(a). In support of their

 cross-Motions, both sides have filed their own statements of undisputed facts and submitted

 responses to the opposing party’s statement.




                                                   2
Case 1:20-cv-02631-STA-jay Document 92 Filed 08/11/21 Page 3 of 30                     PageID 2184




        Based on the parties’ submissions, the Court finds that the following facts are undisputed

 for purposes of summary judgment, unless otherwise noted. HECO leased buildings and real

 property located at 2005 Forrest Street, Dyersburg, Tennessee, to Heckethorn through August 10,

 2019. (Landmark American’s Statement of Undisputed Fact ¶ 1, ECF No. 64.) Heckethorn took

 out an insurance policy against certain damages at the leased property. (Id. ¶ 11.) That policy

 was issued by Liberty Mutual. (Id.) Heckethorn was the named insured under the Liberty Mutual

 policy, and HECO was later added as an additional insured. (Id.) HECO took out its own

 commercial property policy through Landmark. (Id. ¶ 12.) HECO’s policy with Landmark insured

 only HECO and did not name Heckethorn as an additional insured. (Id. ¶ 13.)

        Heckethorn’s business operations suffered financial setbacks over a period of time,

 eventually causing Heckethorn to surrender its assets to a secured-creditor, Tenneco Automotive

 Operating Company, Inc. (Id. ¶ 14.) Tenneco arranged for the removal and sale by auction of all

 of Heckethorn’s machinery, equipment, and other property at the leased premises. (Id. ¶ 15.)

 HECO was fully aware of Tenneco’s acquisition of Heckethorn’s assets and its plan to auction

 them, including the fact that all of Heckethorn’s equipment and trade fixtures would be removed

 from the leased buildings. (Id. ¶ 16.) Tenneco retained a third-party vendor to conduct the auction,

 and the vendor hired a subcontractor to dismantle, disconnect, and remove Heckethorn’s property

 from the buildings on the premises. (Id. ¶ 17.) At some time in the lead-up to the auction, the

 subcontractor began its work of removing Heckethorn’s business property. But according to

 HECO, the subcontractor went further and improperly removed copper wiring and electrical

 components that were not Heckethorn’s property at all, causing extensive damage to HECO’s

 buildings.   (Id. ¶ 18.)   An appraisal obtained by HECO set the value of the damage at

 $2,273,563.13. (Id. ¶¶ 20, 21.)



                                                  3
Case 1:20-cv-02631-STA-jay Document 92 Filed 08/11/21 Page 4 of 30                    PageID 2185




        In September 2019, HECO made a claim for the loss of the copper wiring and electrical

 components, characterized the loss as a “theft,” and served notice of its claim on both Landmark

 and Liberty Mutual. (Landmark’s Statement of Undisputed Fact ¶ 19.) On October 6, 2020, after

 Landmark initiated this action, HECO and Liberty Mutual entered into a settlement, whereby

 Liberty Mutual paid HECO $1,675,000 as “full compensation under the Liberty Mutual Policy.”

 (Id. ¶ 22.) As part of the agreement, HECO assigned to Liberty Mutual whatever rights of coverage

 it had, if any, under the Landmark policy. (Id. ¶ 23.) The Liberty Mutual policy had a policy limit

 of $12,252,472, so Liberty Mutual’s payment to HECO did not exhaust the full limits of its

 coverage. (Id. ¶ 24.)

        By and large, the remaining statements of fact submitted by the parties concern the proper

 construction of the relevant provisions of the lease agreement between HECO and Heckethorn and

 the policies issued by Landmark and Liberty Mutual. The parties disagree over the correct reading

 of these contractual provisions and how best to give them effect under the facts of the case.

 Generally speaking, the construction of contractual agreements presents a question of law for the

 Court to decide. Toomey v. Atyoe, 32 S.W. 254, 256 (Tenn. 1895); Manley v. Plasti-Line, Inc.,

 808 F.2d 468, 471 (6th Cir. 1987); see also 10B Charles Alan Wright, Arthur R. Miller, & Mary

 Kay Kane, Federal Practice & Procedure § 2730.1 (3d. ed. 2009) (“The legal effect or

 construction of a contract is a question of law that properly may be determined on a summary-

 judgment motion when the parties’ intentions are not in issue.”). As such, the Court will examine

 the relevant contractual provisions in greater depth as part of its analysis of the legal questions

 presented for summary judgment.

        Landmark now seeks judgment as a matter of law, arguing that Liberty Mutual’s policy

 provides primary coverage for the damages to HECO’s property. Landmark takes the position that



                                                 4
Case 1:20-cv-02631-STA-jay Document 92 Filed 08/11/21 Page 5 of 30                   PageID 2186




 the lease agreement between HECO and Heckethorn required Heckethorn to repair damages like

 those caused by the work of the subcontractor as well as to carry insurance with coverage for such

 a loss. Heckethorn purchased insurance coverage from Liberty Mutual. Therefore, Liberty

 Mutual’s policy is primary. In support of its position, Landmark cites the features of the lease

 agreement itself. Not only did Heckethorn have a contractual duty to take out insurance during its

 leasehold, the lease also required Heckethorn to have HECO named as an additional insured on

 the policy. The parties agreed that Heckethorn would waive its right of subrogation in favor of

 HECO and stipulated that any insurance payment for covered losses at the property would be

 payable to HECO, not Heckethorn. Heckethorn further assumed responsibility for repairs to

 property damage and the replacement of any property affected by certain risks, including theft.

 Likewise, the lease provided that Heckethorn would reimburse HECO for any damages caused by

 the removal of “trade fixtures” on the premises. The parties agreed that HECO would have no

 liability for any damages caused by the criminal acts of any third party. Each of these lease

 provisions underscores the fact that Heckethorn was contractually responsible to insure and repair

 any damages to HECO’s property resulting from acts like those of the subcontractor who removed

 the copper wiring and other electrical fixtures from the premises.

        Landmark argues that based on the terms of the lease, Heckethorn also had the sole

 responsibility for procuring insurance and paying all costs to repair property damage. The lease

 therefore shifted all risk of loss to Heckethorn. It follows then that Heckethorn’s insurance

 coverage through Liberty Mutual is primary in this case. Because the amount of damage sustained

 to HECO’s property did not exhaust the policy limits of the Liberty Mutual policy, the Court

 should hold that Landmark has no responsibility to pay or contribute in any way to the payment

 for HECO’s losses.



                                                 5
Case 1:20-cv-02631-STA-jay Document 92 Filed 08/11/21 Page 6 of 30                      PageID 2187




        Liberty Mutual sees things differently. In its cross-Motion addressed to the priority-of-

 coverage issue, Liberty Mutual argues that the Court should begin with an examination of each

 policy, not the lease between Heckethorn and HECO. Both the Liberty Mutual policy and the

 Landmark policy provide coverage for the same loss, in this case the alleged “theft” of the copper

 wiring and electrical fixtures in HECO’s buildings. Both policies contain “other insurance”

 clauses. The Liberty Mutual policy’s “other insurance” clause states that if there is “any other

 insurance that would apply in the absence of this policy,” the Liberty Mutual policy will only pay

 for losses that exceed the limits of the other insurance. In other words, the Liberty Mutual policy

 is excess to the other insurance, in this case Landmark’s coverage.

        The Landmark policy’s “other insurance” clause contains two parts governing two different

 scenarios, under both of which Liberty Mutual’s coverage would not be primary. First, in the

 event there is other insurance, the Landmark policy states that it will only be responsible for its

 pro rata share of the loss. The Landmark policy’s pro rata coverage, however, only applies where

 the other insurance is “subject to the same plan, terms, conditions and provisions as the insurance

 under this Coverage Part.” Landmark Policy RM1006 02-11, Ex. B (ECF No. 51-2). Liberty

 Mutual contends that this provision applies in this case because both policies, while not identical,

 cover the same party (HECO), the same risk (damage to HECO’s property), and the same interest

 (HECO’s ownership interest in the property). The Court should therefore construe the Landmark

 policy to provide pro rata coverage, consistent with this provision of the policy’s “other insurance”

 clause. And because the Liberty Mutual policy states that its coverage is excess when other

 insurance is involved, the Court should conclude that Landmark’s policy is primary and Liberty

 Mutual’s excess.




                                                  6
Case 1:20-cv-02631-STA-jay Document 92 Filed 08/11/21 Page 7 of 30                       PageID 2188




        Liberty Mutual makes an alternative argument addressed to the second paragraph of the

 Landmark policy’s “other insurance” clause. That paragraph states that the Landmark policy will

 provide excess coverage, should any other insurance cover the same loss or damage, that is,

 regardless of where the other insurance is not subject to the same plan, terms, conditions, and

 provisions as the Landmark policy. Liberty Mutual argues that to the extent this provision of the

 Landmark policy’s “other insurance” clause controls, then the Court should find that both the

 Liberty Mutual policy and the Landmark policy provide excess coverage. Under Tennessee law

 the policies are mutually repugnant to one another because of this inconsistency, and the Court

 should therefore hold that both Landmark and Liberty Mutual must provide pro rata coverage for

 HECO’s loss.

                                    STANDARD OF REVIEW

        Under Federal Rule of Civil Procedure 56(a), a party is entitled to summary judgment if

 the party “shows that there is no genuine dispute as to any material fact and the movant is entitled

 to judgment as a matter of law.” Fed. R. Civ. P. 56(a); see Celotex Corp. v. Catrett, 477 U.S. 317,

 322 (1986). The Supreme Court has stated that “[t]hough determining whether there is a genuine

 issue of material fact at summary judgment is a question of law, it is a legal question that sits near

 the law-fact divide.” Ashcroft v. Iqbal, 556 U.S. 662, 674 (2009). In reviewing a motion for

 summary judgment, a court must view the evidence in the light most favorable to the nonmoving

 party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). A court does

 not engage in “jury functions” like “credibility determinations and weighing the evidence.”

 Youkhanna v. City of Sterling Heights, 934 F.3d 508, 515 (6th Cir. 2019) (citing Anderson v.

 Liberty Lobby, 477 U.S. 242, 255 (1986)). Rather, the question for the Court is whether a

 reasonable juror could find by a preponderance of the evidence that the nonmoving party is entitled



                                                   7
Case 1:20-cv-02631-STA-jay Document 92 Filed 08/11/21 Page 8 of 30                         PageID 2189




 to a verdict. Anderson, 477 U.S. at 252. In other words, the Court should ask “whether the

 evidence presents a sufficient disagreement to require submission to a jury or whether it is so one-

 sided that one party must prevail as a matter of law.” Id. at 251–52. Summary judgment must be

 entered “against a party who fails to make a showing sufficient to establish the existence of an

 element essential to that party’s case, and on which that party will bear the burden of proof at trial.”

 Celotex, 477 U.S. at 322.

        In this case the Court has subject-matter jurisdiction by virtue of the parties’ diversity of

 citizenship and the amount in controversy. 28 U.S.C. § 1332. A federal court sitting in diversity

 applies the law of the forum state, including the forum’s choice-of-law rules. Atl. Marine Constr.

 Co. Inc. v. U.S. Dist. Ct. for W. Dist. of Tex., 134 S. Ct. 568, 582 (2013); Standard Fire Ins. Co. v.

 Ford Motor Co., 723 F.3d 690, 692 (6th Cir. 2013). In contract cases, Tennessee follows the rule

 of lex loci contractus, meaning that “a contract is presumed to be governed by the law of the

 jurisdiction in which it was executed absent a contrary intent” such as a valid contractual choice-

 of-law provision. Se. Texas Inns, Inc. v. Prime Hospitality Corp., 462 F.3d 666, 672 (6th Cir.

 2006) (applying Tennessee law); Ohio Cas. Ins. Co. v. Travelers Indem. Co., 493 S.W.2d 465, 467

 (Tenn. 1973).

        The parties in this case have briefed the substantive law of the state of Tennessee in their

 motion papers. As in any case where the Court has jurisdiction based on the parties’ diversity of

 citizenship and Tennessee law applies, the Court has as its task to anticipate or predict how the

 Tennessee Supreme Court would decide the issues based on all of the available data. Fox v.

 Amazon.com, Inc., 930 F.3d 415, 422 (6th Cir. 2019) (citing Berrington v. Wal-Mart Stores, Inc.,

 696 F.3d 604, 607 (6th Cir. 2012)). This includes the published opinions of the Tennessee Court

 of Appeals. Lindenberg v. Jackson Nat’l Life Ins. Co., 912 F.3d 348, 358 (6th Cir. 2018) (citing



                                                    8
Case 1:20-cv-02631-STA-jay Document 92 Filed 08/11/21 Page 9 of 30                   PageID 2190




 Tenn. Sup. Ct. R. 4(G)(2) for the proposition that a published opinion of the Tennessee Court of

 Appeals is “controlling authority for all purposes unless and until such opinion is reversed or

 modified by a court of competent jurisdiction”). The Court will assume for purposes of deciding

 the questions of law presented in the Rule 56 Motions that Tennessee law governs the parties’

 dispute.

                                           ANALYSIS

        HECO had coverage under both the Landmark policy and the Liberty Mutual policy, and

 both policies covered the theft or loss of the copper wiring and electrical components from

 HECO’s commercial property in 2019. No party actually disputes these points, at least at this

 stage of the proceedings. The question for the Court is which insurance company must pay for

 HECO’s covered loss, Landmark or Liberty Mutual or both on a pro rata basis. The parties agree

 that their dispute is contractual. Under Tennessee law, courts construing the terms of a contract

 ascertain the intent of the parties based on the ordinary and natural meaning of the words used in

 the instrument. Perkins v. Metro. Gov’t of Nashville, 380 S.W.3d 73, 85 (Tenn. 2012); Maggart

 v. Almany Realtors, Inc., 259 S.W.3d 700, 704 (Tenn. 2008). But before the Court can ascertain

 the intent of the parties, the Court must first decide which contract(s) should govern: the lease

 between Heckethorn and HECO (as Landmark contends) or the insurance policies issued by

 Landmark and Liberty Mutual (as Liberty Mutual contends).

        The Court holds that the insurance policies themselves are the proper starting point for

 ascertaining the parties’ agreement concerning insurance, not the lease between Heckethorn and

 HECO. The Tennessee Supreme Court has held that “[i]nsurance policies are, at their core,

 contracts,” and “questions regarding the extent of insurance coverage present issues of law

 involving the interpretation of contractual language” contained in the policies. Garrison v.



                                                 9
Case 1:20-cv-02631-STA-jay Document 92 Filed 08/11/21 Page 10 of 30                    PageID 2191




 Bickford, 377 S.W.3d 659, 663–64 (Tenn. 2012) (citation omitted). Simply put, Tennessee courts

 would analyze the priority-of-coverage question by starting with the contractual language of the

 policies issued by Liberty Mutual and Landmark. See Continental Ins. Co. v. Excel Ins. Co., 541

 S.W.2d 952, 953–54 (Tenn. 1976) (collecting cases addressed to “other insurance clauses” and

 remarking that their holdings “were based upon the terms of the policies themselves, and not the

 provisions of any lease agreement between the insured parties”).

        Landmark’s position that the Court should disregard the insurance policies and decide the

 priority-of-coverage issue only with reference to the lease agreement between Heckethorn and

 HECO runs counter to Tennessee law. Landmark proposes a clear and unambiguous reading of

 the lease agreement. Heckethorn, the tenant, agreed to assume all risk of loss or damage at the

 leased property and contracted with Liberty Mutual to insure against its losses under an “all-risk”

 type of policy. As the Court explains in greater depth below, the insurance contracts do not answer

 the coverage dispute in this case, and so the lease agreement is ultimately dispositive. It is just

 that under Tennessee law an underlying lease may not always be the deciding factor in cases of

 this sort. For example, “other insurance” clauses sometimes mesh and may well settle a coverage

 dispute where two policies would answer for the same loss, regardless of the terms of an underlying

 contract between the insureds. But that is not the case here where both the Liberty Mutual policy

 and the Landmark policy would provide excess only coverage.         And as a matter of Tennessee

 contract law, courts decide how to give effect to an insurance policy by looking at the policy to

 ascertain the intent of the parties. Perkins, 380 S.W.3d at 85.

        The fact remains that the lease in this instance was, contractually speaking, a meeting of

 the minds between landlord and tenant. The lease did not incorporate any terms of the insurance

 policy held by Heckethorn (the Libery Mutual policy) or HECO (the Landmark policy), and neither



                                                 10
Case 1:20-cv-02631-STA-jay Document 92 Filed 08/11/21 Page 11 of 30                       PageID 2192




 insurance policy incorporated the terms of the lease. Had HECO brought suit against Heckethorn

 to recover for damages, the lease would no doubt be the correct starting point for the Court’s

 analysis of which party bore the risk of loss at the property. But the dispute in this case is between

 Landmark and Liberty Mutual, the two insurance companies that extended coverage to HECO for

 certain losses at its property. The questions of law presented in the cross-Motions for Summary

 Judgment concern which insurance policy takes the lead in paying for a covered loss where more

 than one policy provides coverage for the event.            Under general principles of contract

 interpretation, the Court must first examine the agreements between HECO and the insurance

 companies about the terms and conditions of their coverage.

        I.      Both Policies’ Coverage Is Excess Under the “Other Insurance” Clauses

        The Court now turns to consider the policy language contained in each insurance contract

 providing coverage to HECO’s property. “If the contract language is unambiguous, then the

 parties’ intent is determined from the four corners of the contract.” Ray Bell Const. Co., Inc. v.

 State, Tenn. Dept. of Transp., 356 S.W.3d 384, 387 (Tenn. 2011) (citing Whitehaven Cmty. Baptist

 Church v. Holloway, 973 S.W.2d 592, 596 (Tenn. 1998)). The issue with respect to the insurance

 policies is not whether the policies covered the loss at HECO’s property; the insurers agree that

 they did. Liberty Mutual argues that each policy’s “other insurance” clause dictates the outcome

 of the coverage dispute.

        Condition Q of the Liberty Mutual policy was an “other insurance” clause, which reads in

 relevant part as follows: “If there is any other insurance that would apply in the absence of this

 policy, we will pay for a covered loss only after the limits of all other applicable insurance are

 exhausted.” Liberty Mutual Policy, Condition Q, ¶ 1 (ECF No. 51-2, Page ID 664). The Court

 finds that Liberty Mutual’s “other insurance” clause is clear and unambiguous. Giving the words



                                                  11
Case 1:20-cv-02631-STA-jay Document 92 Filed 08/11/21 Page 12 of 30                    PageID 2193




 of the clause their ordinary and natural meanings, the Court construes the Liberty Mutual “other

 insurance” clause to provide excess coverage where any other insurance also applies to cover the

 same loss. Therefore, applying the Liberty Mutual “other insurance” clause to the facts of this

 case, the Liberty Mutual policy, on its own terms, purports to provide excess coverage only after

 Landmark has paid out its policy limits.

        But this does not end the Court’s analysis. The Landmark policy contains its own “other

 insurance” clause. Condition G of the policy’s Commercial Property Conditions consists of two

 numbered paragraphs and reads in full as follows:

        1. You may have other insurance subject to the same plan, terms, conditions and provisions
        as the insurance under this Coverage Part. If you do, we will pay our share of the covered
        loss or damage. Our share is the proportion that the applicable Limit of Insurance under
        this Coverage Part bears to the Limits of Insurance of all insurance covering on the same
        basis.

        2. If there is other insurance covering the same loss or damage, other than that described
        in 1. above, we will pay only for the amount of covered loss or damage in excess of the
        amount due from that other insurance, whether you can collect on it or not. But we will
        not pay more than the applicable Limit of Insurance.

 Landmark Policy, Condition G (ECF No. 62-5, Page ID 1286). Each paragraph of the Landmark

 policy’s “other insurance” clause addresses different scenarios and conditions Landmark’s

 coverage where other insurance is also available to answer for a loss. Paragraph 1 of the Landmark

 policy’s “other insurance” clause makes Landmark’s coverage pro rata with any other insurance

 but only where the other insurance was “subject to the same plan, terms, conditions and provisions”

 as the Landmark policy. Paragraph 2 addresses all other situations and makes Landmark’s

 coverage excess to any other available coverage. The Court will now proceed to construe the two

 paragraphs in more detail and determine which type of coverage Landmark agreed to provide under

 the facts presented in this case, pro rata coverage or excess coverage.




                                                 12
Case 1:20-cv-02631-STA-jay Document 92 Filed 08/11/21 Page 13 of 30                     PageID 2194




          The Court begins with Paragraph 1 and its pro rata coverage, limited to scenarios where

 two specified conditions were satisfied. The first of these two limiting factors is obviously met in

 this case: HECO is the Named Insured in the Landmark policy and had other insurance, the Liberty

 Mutual policy. Paragraph 1 specifically states that “You may have other insurance . . . .” Landmark

 Policy, Condition G, ¶ 1 (emphasis added). Elsewhere, the Landmark policy defined “you” and

 “your” to refer to the “Named Insured shown in the Declarations.” Landmark Policy, Bldg. &

 Personal Prop. Coverage Form (ECF No. 62-5, Page ID 1261). The Landmark policy originally

 listed The Harry & Jeanette Weinberg Foundation, Inc. as the Named Insured (Page ID 1234) but

 later added an endorsement effective May 1, 2019 (ECF No. 1229), amending the Named Insured

 to read “Heco Realty, LLC.” Reading each of these provisions together, the Court finds that the

 “You” referenced in Paragraph 1 of the Landmark policy’s “other insurance” clause is clearly

 HECO, the policy’s Named Insured. Furthermore, HECO undoubtedly had “other insurance,”

 namely the Liberty Mutual policy in which HECO was listed as both a Loss Payee and an

 Additional Insured. See Liberty Mutual Policy, Schedule of Mortgage Holders or Loss Payees

 (ECF No. 51-2, Page ID 714); Additional Insured Endorsement (Page ID 713).

          Landmark’s coverage will therefore be pro rata and Paragraph 1 of the Landmark policy’s

 “other insurance” clause will apply, if Liberty Mutual’s coverage was also “subject to the same

 plan, terms, conditions and provisions” as the Landmark policy. Liberty Mutual argues that the

 two policies in this case were on all fours and provided coverage for the same party, the same

 property, and the same kinds of risks. In some respects, this feature of the Landmark policy’s

 “other    insurance”   clause   is   similar   to    the   equitable   doctrine   of   contribution.

 “Contribution among insurers is available where all insurers are equally liable for discharge of

 common obligation; however, such ‘double coverage’ only exists where both policies were on



                                                 13
Case 1:20-cv-02631-STA-jay Document 92 Filed 08/11/21 Page 14 of 30                        PageID 2195




 [the] same property, on [the] same interest in property, against [the] same risk, and payable

 to [the] same parties.” 15 Plitt et al., Couch on Insurance 218:3 (June 2021 update) (citing Reliance

 Ins. Co. v. Liberty Mut. Fire Ins. Co., 13 F.3d 982 (6th Cir. 1994)). Liberty Mutual has support

 for its position, albeit from another jurisdiction, that courts will compare two policies at this high

 level of generality, and not drill down into the particulars of the coverages. “When determining

 whether insurance plans are subject to the same plan, terms, conditions, and provisions, the test to

 be applied is not identity in minute particular of the terms, conditions and provisions of each policy,

 but whether the policies insure the same property, the same interests and against the same risk.”

 Ocean Harbor Cas. Ins. Co. v. Great Am. E&S Ins. Co., 454 F. Supp. 3d 180, 183–84 (E.D.N.Y.

 2020) (citation omitted).

        Nevertheless, the Court finds this approach unpersuasive, at least under the facts in this

 case. While the equities of contribution may warrant a broad or loose reading of the rights and

 relationship among the parties, as Liberty Mutual argues, the Court’s task here is to interpret the

 contractual language itself. TRW-Title Ins. Co. v. Stewart Title Guar. Co., 832 S.W.2d 344, 346

 (Tenn. Ct. App. 1991) (“As a matter of substantive law, the principle of contribution is founded

 not upon contract but upon principles of equity and natural justice . . . .”). In this regard, the Court

 must give effect to the entire contract as written. Cocke Cnty. Bd. of Highway Cm’rs. v. Newport

 Util. Bd., 690 S.W.2d 231, 237 (Tenn. 1985) (stating that “a contract must be viewed from

 beginning to end, and all its terms must pass in review, for one clause may modify, limit, or

 illuminate another”). Treating the two policies as the “same” in only the most abstract terms would

 fail to give the word “conditions” its ordinary and natural meaning.

        Paragraph 1 conditions Landmark’s pro-rated coverage to instances where the insured has

 “other insurance” and the other coverage is “subject to the same plan, terms, conditions and



                                                   14
Case 1:20-cv-02631-STA-jay Document 92 Filed 08/11/21 Page 15 of 30                   PageID 2196




 provisions.” While the Court could comb through both policies and parse out all of their “terms,

 conditions and provisions,” the Court finds it unnecessary to do so. The Court holds that the

 Liberty Mutual policy and the Landmark policy are not subject to the same “conditions” because

 each contains its own distinct “other insurance” clause and lists the clause as one of the

 “conditions” of the coverage provided in each policy.

        A “condition” is commonly understood to mean “[a] future and uncertain event on which

 the existence or extent of an obligation or liability depends” and “an uncertain act or event that

 triggers or negates a duty to render a promised performance.” Black’s Law Dictionary (11th ed.

 2019). Both the Liberty Mutual policy and the Landmark policy contained materially different

 “conditions,” limiting each insurer’s contractual obligation to provide full coverage under the

 terms of its policy where “other insurance” was available to the insured. As the Court has already

 explained, the Liberty Mutual policy’s “other insurance” clause is listed as Condition Q, one of

 the “conditions” to Liberty Mutual’s coverage. Condition Q limits Liberty Mutual’s contractual

 duty to provide coverage where there is other insurance and makes the Liberty Mutual coverage

 excess in that circumstance. By contrast, the Landmark policy’s “other insurance” clause, which

 is Condition G among the policy’s Commercial Property Conditions, limits Landmark’s coverage

 where there is other insurance and makes the Landmark coverage either pro rata or excess,

 depending on the features of the other insurance policy. These differences in the two policies’

 “other insurance” clauses, which are both described as policy “conditions,” mean the Liberty

 Mutual policy and the Landmark policy do not provide coverage “subject to the same plan, terms,

 conditions and provisions.” As a result, Paragraph 1 of the Landmark’s policy’s “other insurance”

 clause and its pro rata coverage does not apply here.




                                                 15
Case 1:20-cv-02631-STA-jay Document 92 Filed 08/11/21 Page 16 of 30                   PageID 2197




        The upshot of this reading of Paragraph 1 of the Landmark policy’s “other insurance”

 clause is that Paragraph 2 must apply in this case. Paragraph 2 clearly and unambiguously states

 that Landmark will provide excess coverage (1) if there is other insurance and (2) the other

 insurance is “other than that described in [Paragraph] 1.” For the reasons the Court has just

 outlined, HECO had other insurance through Liberty Mutual, and the Liberty Mutual coverage

 was not “subject to the same . . . conditions” as the Landmark coverage, specifically the

 “conditions” applicable where the insured had other insurance. In other words, because there is

 other insurance in this case and Paragraph 1 of Landmark’s “other insurance” clause was not

 applicable, Paragraph 2 governs how Landmark’s coverage interacts with any other insurance

 coverage. Landmark and HECO agreed in Paragraph 2 that Landmark would “pay only for the

 amount of covered loss or damage in excess of the amount due from that other insurance,” i.e. the

 Liberty Mutual policy. Therefore, the Court concludes that Landmark’s policy provided excess

 coverage in this case in accordance with Paragraph 2 of Condition G’s “other insurance” clause.

        II.     The “Other Insurance” Clauses Are Mutually Repugnant

        Having determined that each policy’s “other insurance” clause would make its own

 coverage excess to the coverage provided by the other insurer’s policy, the Court concludes that

 the two contracts cannot be read in harmony.        Under Tennessee law, incompatible “other

 insurance” provisions of this sort do not “mesh” and are regarded as mutually “repugnant.” Shelter

 Mut. Ins. Co. v. State Farm Fire & Cas. Co., 930 S.W.2d 570, 572 (Tenn. Ct. App. 1996). The

 next question then becomes how to decide the priority-of-coverage issue where the policies

 themselves do not provide the answer.

        Tennessee courts have not directly addressed the question. Tennessee decisional law

 suggests that proration is the solution. In the context of auto liability insurance policies with



                                                16
Case 1:20-cv-02631-STA-jay Document 92 Filed 08/11/21 Page 17 of 30                        PageID 2198




 conflicting “other insurance” clauses, there is a line of Tennessee Supreme Court decisions holding

 “that where there were conflicting or repugnant insurance clauses in two or more policies covering

 the same risk, the repugnant clauses would be deemed ineffective, and the insurance carriers would

 be required to prorate the loss according to their respective limits.” Continental Ins., 541 S.W.2d

 at 953 (collecting cases). This authority might suggest by analogy that the equitable solution to

 the mutually repugnant “other insurance” clauses in this case is to order Liberty Mutual and

 Landmark to prorate their coverage. This is exactly one of the alternative outcomes Liberty Mutual

 seeks in its Cross-Motion for Summary Judgment. 1 Still, the Tennessee Supreme Court has never

 held that its reasoning in this line of cases should also apply to other types of property and casualty

 insurance like the commercial policies issued by Liberty Mutual and Landmark.

        What is more, the Continental rule is not the final word on the priority-of-coverage

 question under Tennessee auto liability insurance law. The Tennessee Court of Appeals has noted

 that after the Tennessee Supreme Court’s rulings on the cases cited in Continental, “the Tennessee

 General Assembly enacted legislation which superseded the court’s decisions.” Shelter Mut. Ins.

 Co., 930 S.W.2d at 574. Tenn. Code Ann. § 56–7–1101 now addresses priority of auto liability

 insurance coverage when two or more policies provide coverage “arising out of the use of a motor




        1
           Liberty Mutual cites United Servs. Auto. Ass’n v. Hartford Acc. & Indem. Co., 414
 S.W.2d 836 (Tenn. 1967) as authority supporting its position on proration. However, as the Court
 discusses in more detail below, the Tennessee Court of Appeals has recognized that United
 Services and other decisions of the Tennessee Supreme Court on proration have since been
 superseded by statute. Shelter Mut. Ins. Co., 930 S.W.2d at 574. As a result, the United Services
 case has limited precedential value for this point of law. Liberty Mutual also cites the Sixth
 Circuit’s decision in Prestige Casualty Co. v. Michigan Mutual Insurance Co., 99 F.3d 1340 (6th
 Cir. 1996) as support for its position in favor of proration. While Prestige Casualty does stand for
 the proposition for which Liberty Mutual cites it, the Court of Appeals in that case was applying
 Michigan law, not Tennessee law. Prestige Cas., 99 F.3d at 1353 (citing Zurich–Am. Ins. Co. v.
 Amerisure Ins. Co., 547 N.W.2d 52, 59 (Mich. 1996). Whatever persuasive value it may have, the
 Prestige Casualty decision is not binding where, as here, Tennessee law applies.
                                                   17
Case 1:20-cv-02631-STA-jay Document 92 Filed 08/11/21 Page 18 of 30                     PageID 2199




 vehicle.” Tenn. Code Ann. § 56–7–1101(a). Tenn. Code Ann. § 56–7–1101(c) specifically

 governs coverage priority for leased vehicles and provides as follows: “When a claim arises out of

 the operation of a motor vehicle that is leased under a written lease agreement, and pursuant to

 which agreement the lessee provides coverage for the vehicle, then any other coverage that may

 be available for the vehicle through the lessor is not applicable unless and until the limits of all

 coverage provided by the lessee for the vehicle first are exhausted.” In other words, Tenn. Code

 Ann. § 56–7–1101(c) requires a court to look to an underlying lease and makes the lessee’s

 coverage primary and the lessor’s excess, regardless of the policy language found in the insurance

 contracts, where the lease itself requires the lessee to take out coverage for the vehicle. In this

 case the lease between HECO and Heckethorn required Heckethorn to procure commercial

 property insurance for the leased property. So borrowing the analogy from Tenn. Code Ann. §

 56–7–1101(c), Heckethorn’s coverage, that is, the Liberty Mutual policy, would provide primary

 coverage for HECO’s covered losses.

        At the end of the day then, the Tennessee caselaw, which has since been superseded by

 statute, suggests one result (proration of coverage) while the Tennessee code section points to a

 different outcome, that is, primary coverage afforded by the lessee’s insurance, here Heckethorn’s

 policy with Liberty Mutual, rendering HECO’s policy with Landmark excess only. And the fact

 remains that this authority addressed a very different kind of insurance product, auto liability

 insurance. Whatever features an insurance contract for auto liability coverage may share with an

 insurance contract for commercial property losses, the two types of insurance, the underwriting

 involved in making the policies, and the terms and conditions of coverage for each are not

 altogether similar. So whatever persuasive value Tennessee law on auto liability insurance may




                                                 18
Case 1:20-cv-02631-STA-jay Document 92 Filed 08/11/21 Page 19 of 30                      PageID 2200




 have, it is persuasive only by analogy and in no way dispositive of the coverage dispute in this

 case.

         III.     The Lease Agreement Controls Priority of Coverage

         The Court’s task is to predict how the courts of the State of Tennessee would decide the

 priority-of-coverage issue based on all available data. Fox, 930 F.3d at 422. Because neither the

 insurance contracts nor the Tennessee courts have answered the specific question presented, the

 Court is left to apply equitable principles informed by the insurance law of Tennessee and other

 jurisdictions. “Courts consider the equities in resolving insurance-allocation disputes.” Wal-Mart

 Stores, Inc. v. RLI Ins. Co., 292 F.3d 583, 592 (8th Cir. 2002) (applying Arkansas law); see also

 Health Cost Controls, Inc. v. Gifford, 239 S.W.3d 728, 730 (Tenn. 2007) (noting that

 “subrogation is an equitable doctrine designed to prevent insured parties from being unjustly

 enriched by a double recovery”); Baxter v. Smith, 364 S.W.2d 936, 939 (Tenn. 1962) (noting that

 contribution is an “equitable doctrine” based on one party’s satisfaction of a common obligation

 or liability).

         Based on its searching review of the available authority, the Court predicts that if

 confronted with this issue, the Tennessee courts would next look to the terms of the lease between

 HECO and Heckethorn to ascertain which policy should have priority. A highly persuasive line

 of cases has concluded that “an indemnity agreement between the insureds or a contract with an

 indemnification clause . . . may shift an entire loss to a particular insurer notwithstanding the

 existence of an ‘other insurance’ clause in its policy.” 15 Plitt et al., Couch on Insurance § 219:1

 (June 2021 update).2 One of the leading cases for this proposition is the Eighth Circuit’s decision



         2
           The Tennessee Supreme Court has frequently cited Couch on Insurance as an
 authoritative treatise on a number of topics in insurance law, though never for the exact proposition
 relevant to this case. E.g. Indiv. Healthcare Specialists, Inc. v. BlueCross BlueShield of Tenn.,
                                                  19
Case 1:20-cv-02631-STA-jay Document 92 Filed 08/11/21 Page 20 of 30                      PageID 2201




 in Wal–Mart Stores Inc. v. RLI Ins. Co., 292 F.3d 583 (8th Cir. 2002). In that case, Wal-Mart had

 an agreement to sell halogen lamps distributed by another company, Cheyenne. As part of its

 contract with Wal-Mart, Cheyenne agreed to indemnify the retailer “from any liability resulting

 from its sales of the lamps” and to maintain $2 million in liability insurance coverage. Wal-Mart

 Stores, 292 F.3d at 585. Cheyenne had $1 million in coverage from a primary insurer and $10

 million in coverage from RLI Insurance as part of a second layer of liability coverage. When a

 Wal-Mart customer suffered injuries from a defective Cheyenne lamp and brought suit against the

 store, Wal-Mart settled the claim for $11 million. Cheyenne’s first-layer insurer paid out its policy

 limit of $1 million toward the settlement. RLI Insurance, Cheyenne’s second layer insurer, and

 National Union, Wal-Mart’s liability insurer, disagreed over which policy should cover the

 remainder of the settlement.

        The Eighth Circuit concluded that RLI Insurance was responsible for the balance of the

 settlement. The court began its analysis of the priority question by examining the “other insurance”

 clauses of each insurance policy. Id. at 586 (“Insurance policies are contracts, and so, as with any

 contract, we begin our analysis with the language of the agreements.”). Based on a plain reading

 of the policy language, the court concluded that each policy afforded excess coverage where other

 insurance covered the loss. Faced with a situation where the insurance contracts themselves did

 not supply the answer to the priority-of-coverage question, the Eighth Circuit concluded that Wal-



 Inc., 566 S.W.3d 671, 701 (Tenn. 2019); Martin v. Powers, 505 S.W.3d 512, 519 (Tenn. 2016);
 Harris v. Haynes, 445 S.W.3d 143, 149 n.11 (Tenn. 2014); Allstate Ins. Co. v. Tarrant, 363 S.W.3d
 508, 530 (Tenn. 2012) (Koch, J., dissenting). The fact that the Tennessee Supreme Court has cited
 Couch so often in deciding insurance disputes suggests to this Court that it would at the very least
 consult Couch in making a determination of the coverage dispute in this case.




                                                  20
Case 1:20-cv-02631-STA-jay Document 92 Filed 08/11/21 Page 21 of 30                       PageID 2202




 Mart’s indemnity agreement with Cheyenne decided the outcome. Id. at 587. The Eighth Circuit

 did not lay down a bright-line rule. Id. at 588 (“This is not to say, however, that indemnity

 agreements always govern insurance-allocation issues.”). Acknowledging that the relevance of an

 indemnity agreement depends on “the particular facts of the case, such as the intentions and

 relationships of the parties,” the court of appeals gave three reasons to support its decision to give

 effect to Wal-Mart and Cheyenne’s indemnity agreement. Id. at 588–89.

        First, the indemnity agreement reflected the relationship or intention of the parties.

 Cheyenne agreed to indemnify Wal-Mart from any liability, and its insurance with RLI covered

 the settlement for the injuries and Cheyenne’s duty of indemnification. The intention of the

 insureds, even if one insured was not a party to the insurance coverage dispute, can properly

 “prevent[] the indemnitee’s insurer from being liable for a settlement arising from a covered loss.”

 Id. at 589 (citing Continental Cas. Co. v. Auto-Owners Ins. Co., 238 F.3d 941 (8th Cir. 2000)).

 Second, Cheyenne’s policy with RLI named Wal-Mart as an additional insured. Shifting the duty

 to cover the settlement to Wal-Mart and its other insurer National Union would in effect make

 Wal-Mart liable to its own insurer, RLI. Id. at 593. Third, any other outcome would only result in

 “circuitous litigation,” in which RLI would inevitably cover the remaining $10 million in the

 settlement. Id. at 594. If Wal-Mart (or its own insurer National Union, standing in Wal-Mart’s

 shoes) brought suit against Cheyenne to enforce the indemnification agreement, Cheyenne would

 look to RLI to cover the indemnity. In this scenario, the indemnity agreement would eventually

 require RLI to cover Wal-Mart’s settlement over Cheyenne’s defective lamp, “reveal[ing] the true

 nature of the parties’ obligations and relationships with each other.” Id.

        The Eighth Circuit’s analysis in Wal-Mart Stores has since been adopted in other circuits

 and under the law of several states. Am. Indem. Lloyds v. Travelers Prop. & Cas. Ins. Co., 335



                                                  21
Case 1:20-cv-02631-STA-jay Document 92 Filed 08/11/21 Page 22 of 30                       PageID 2203




 F.3d 429, 436 (5th Cir. 2003) (“As noted in Wal–Mart . . ., the clear majority of jurisdictions

 recognizes the foregoing exception and gives controlling effect to the indemnity obligation of one

 insured to the other insured over ‘other insurance’ or similar clauses in the policies of the insurers,

 particularly where one of the policies covers the indemnity obligation. We believe Texas would

 follow this well recognized exception to the general rule.”); St. Paul Fire & Marine Ins. Co. v. Am.

 Intern. Specialty Lines Ins. Co., 365 F.3d 263, 270 (4th Cir. 2004) (following Wal-Mart Stores and

 predicting that under Virginia law “the indemnification provisions control the allocation of liability

 between the insurers in this case . . . .”); Chandler v. Liberty Mut. Ins. Grp., 212 F. App’x 553,

 557 (6th Cir. 2007) (holding that under Kentucky law, a court should “consider an indemnity

 agreement in assigning the priority of liability among overlapping insurance policies”); Endurance

 Am. Specialty Ins. Co. v. Victory Park Capital Advisors, LLC, No. 18 C 08399, 2019 WL 2121118

 (N.D. Ill. May 15, 2019); Star Ins. Co. v. Cont. Resources, Inc., 89 F. Supp. 3d 1015, 1029 (D.N.D.

 2015); St. Paul Fire and Marine Ins. Co. v. Lexington Ins. Co., No. 05-80230-CIV, 2006 WL

 1295408, at *4 (S.D. Fla. Apr. 4, 2006); Pacific Life Ins. Co. Ltd. v. Liberty Mut. Ins. Co., No.

 Civ.A. 203CV838-A, 2005 WL 1801602 (M.D. Ala. July 28, 2005); Chubb Ins. Co. of Canada v.

 Mid–Continent Cas. Co., 982 F.Supp. 435, 438 (S.D. Miss. 1997); West Bend Mut. Ins. Co. v.

 MacDougall Pierce Const., Inc., 11 N.E.3d 531, 547 (Ind. Ct. App. 2014) (“The parties’ rights and

 liabilities to each other were outlined contractually by the terms of indemnification. Once that

 determination was made, then the insurance coverage issues could be resolved.”); Federal Ins. Co.

 v. Gulf Ins. Co., 162 S.W.3d 160, 165 (Mo. Ct. App. 2005); Rossmoor Sanitation, Inc., v. Pylon,

 Inc., 532 P .2d 97 (Cal. 1975).

        The Court finds that the Eighth Circuit’s decision in Wal-Mart Stores is persuasive and

 consistent with principles of Tennessee contract and insurance law. Just as in Wal-Mart, the



                                                   22
Case 1:20-cv-02631-STA-jay Document 92 Filed 08/11/21 Page 23 of 30                      PageID 2204




 insurance policies do not resolve the priority question because they contain mutually “repugnant”

 “other insurance” clauses. Shelter Mut., 930 S.W.2d at 572. Tennessee courts would resolve this

 impasse and allocate the insurance under equitable principles. Wal-Mart Stores, 292 F.3d at 592

 (“Courts consider the equities in resolving insurance-allocation disputes.”). And just as in Wal-

 Mart Stores, the insureds, HECO and Heckethorn, had an underlying agreement in which

 Heckethorn assumed the responsibility to insure against certain losses. The Tennessee Supreme

 Court has recognized that parties may contract for indemnification and held that such a contract is

 enforceable. Planters Gin Co. v. Fed. Compress & Warehouse Co., Inc., 78 S.W.3d 885, 892

 (Tenn. 2002) (“This Court has consistently recognized that the right of parties to allocate liability

 for future damages through indemnity clauses, generally, is not contrary to public policy.”); Lusk

 v. Jim Walter Homes, Inc., 648 S.W.2d 935, 939 (Tenn. 1983) (“Contracts of indemnification may

 be express, or an obligation to indemnify may arise by implication from the relationship of the

 parties.”); Tenn. Farmers’ Mut. Ins. Co. v. Rader, 410 S.W.2d 171, 173 (Tenn. 1966).

        Although the Tennessee courts have not squarely addressed the specific issue presented in

 Wal-Mart Stores, the Tennessee legislature has, at least in the context of auto coverage. Tenn.

 Code Ann. § 56–7–1101(c) already requires a court to look beyond the express terms of insurance

 policies and treat a lessee’s insurance as primary where an underlying lease required the lessee to

 insure the property. Looking to the underlying lease agreement and the relationship between

 Heckethorn and HECO is therefore consistent with Tenn. Code Ann. § 56–7–1101(c).

 Furthermore, two federal courts sitting in Tennessee have decided insurance coverage disputes

 like the one in this case by considering an underlying lease agreement with an indemnification

 clause. In RBP, LLC v. Genuine Parts Co., No. 1:04-cv-01154-T/An, 2006 WL 8435065 (W.D.

 Tenn. Aug. 7, 2006) (Todd, C.J.), another member of this Court relied on the terms of an



                                                  23
Case 1:20-cv-02631-STA-jay Document 92 Filed 08/11/21 Page 24 of 30                      PageID 2205




 underlying lease for commercial property to determine which policy provided priority coverage.

 The facts of RBP bear a remarkable similarity to the facts here. Both cases involve a commercial

 real estate lease where the landlord and tenant agreed the tenant would take out insurance to protect

 the landlord’s property. Both cases involve a landlord who took out a separate policy to insure the

 same property, despite the coverage procured by the tenant. And the “other insurance” clauses in

 both cases are largely identical. The court in RBP first analyzed the contractual language of the

 insurance policies, specifically each policy’s “other insurance” clause, and concluded that the

 clauses were inconsistent and did not “mesh.” RBP, 2006 WL 8435065, at *7. The RBP court

 eventually considered the terms of the lease to arrive at its determination of the priority issue,

 predicting that Tennessee courts would take the same approach. Based on the relationship of the

 parties as evidenced in the lease, the RBP court concluded that the tenant’s insurance coverage

 was primary.

        Likewise, in Fireman’s Fund Ins. Co. v. St. Paul Fire & Marine, Ins. Co., 182 F. Supp. 3d

 793, 818 (M.D. Tenn. 2016), the Middle District of Tennessee relied on the terms of an underlying

 equipment lease to decide an insurance coverage dispute where two policies covered the loss but

 also contained “other insurance” clauses. Unlike Wal-Mart Stores or RBP, the Fireman’s Fund

 court did not construe the insurance policies at all but went directly to the lease’s indemnity

 provisions to decide which policy had priority. The Court finds that both RBP and Fireman’s

 Fund arrived at similar results and offer strong support for the Court’s conclusions about how

 Tennessee law would view the priority-of-coverage issue in this case.

        For the same reasons that the indemnity agreement in Wal-Mart Stores answered the

 allocation question in that case, the lease agreement between Heckethorn and HECO answers the

 allocation question here. The lease agreement reflects the intentions of tenant and landlord that



                                                  24
Case 1:20-cv-02631-STA-jay Document 92 Filed 08/11/21 Page 25 of 30                      PageID 2206




 the tenant (Heckethorn) and its insurer (Liberty Mutual) shoulder the risk and liability of loss at

 the leased property. Heckethorn had a contractual duty to obtain liability insurance for the

 property, waived any right it had to any insurance proceeds in the event of a loss, and named

 HECO as an additional insured on any policy Heckethorn took out. Section 7 of the lease

 agreement was titled “FIRE INSURANCE” and required Heckethorn to procure property

 insurance “against loss or damage by fire and such other risks and hazards as are insurable under

 present and future standard forms of fire, rent, and extended coverage insurance policies, in an

 amount sufficient to prevent [HECO] from becoming a co insurer under the terms of the applicable

 policies, and at a minimum in an amount not less than the full insurable value of the Premises . . .

 .” (Lease, section 7, Aug. 5, 1996, ECF No. 51-1, Page ID 525.) The lease agreement further

 provided that Heckethorn’s policy should list HECO as an “Additional Insured” and required that

 any recovery “shall be paid solely to Landlord.” (Id.) Heckethorn waived its insurer’s rights of

 subrogation against HECO for any loss insured by Heckethorn under the terms of the lease. (Id.)

        Likewise, the lease agreement provided that Heckethorn was solely responsible to repair

 any damages (or replace damaged property) resulting from certain losses, including theft, during

 its tenancy. Section 13 “REPAIR/REPLACEMENT/MAINTENANCE,” part (a), of the Lease

 states “[Heckethorn] shall be responsible for 100% of the repair, replacement, and maintenance of

 the Premises, and bear the entire cost of so doing by paying directly for the same.” (Id., § ¶ 13(a),

 Page ID 532-33.) Under the section of the lease agreement “Limitation of Landlord’s Duties,”

 the parties agreed that HECO “shall not be responsible or liable in damages . . . [:D]. “for any acts




                                                  25
Case 1:20-cv-02631-STA-jay Document 92 Filed 08/11/21 Page 26 of 30                        PageID 2207




 or omissions of co-Tenants or other occupants of the building, or for losses by theft” and [E.] for

 criminal acts, if any, of third parties to, in, or near the Premises.” (Id., Page ID 533.)3

        There is no genuine dispute between the parties about the proper reading of these

 provisions of the lease agreement. Heckethorn, as tenant, agreed to bear responsibility for

 specified damages that might occur at the leased premises. Heckethorn also agreed to obtain

 liability insurance, coverage Heckethorn purchased from Liberty Mutual, and to name HECO as a

 loss payee, at first, and later an additional insured. In other words, it was the intention of

 Heckethorn and HECO that Heckethorn indemnify HECO for any damage at the leased property

 and that HECO receive the benefit of commercial liability insurance to cover certain losses at the

 property. The agreement between Heckethorn and HECO to allocate risk in this way and Liberty

 Mutual’s policy insuring Heckethorn and HECO against the risk suggests that Liberty Mutual’s

 policy should respond to the loss first. The Court concludes that the lease agreement and the

 relationship among the parties controls the priority-of-coverage question presented in the Rule 56

 motions. Because Heckethorn procured insurance coverage through Liberty Mutual and had




        3
           Elsewhere, the lease defined “Trade Fixtures” to include those “‘fixtures’ (i) affixed or
 attached by Tenant, (ii) unique to Tenant’s particular type of business at the Premises, and (iii) not
 common to or generally found in commercial rental property[.]” (Landmark’s Statement of
 Undisputed Fact ¶ 16). The lease specified that if Heckethorn removed “Trade Fixtures,”
 Heckethorn was required to “reimburse Landlord for all such damage not repaired” and HECO
 was entitled to have the “Premises restored to its condition before trade fixture removal, normal
 wear and tear excluded.” (Id. at 16-17.) Landmark has cited these lease provisions as additional
 support for its position on the role the lease must play in deciding which insurance company must
 provide priority coverage. The Court notes these features of the lease for the record. However, it
 is not clear to the Court that the copper wiring or any other electrical fixture removed from the
 premises would meet the lease’s definition of a “Trade Fixture.” Neither party has presented any
 evidence on that point. Moreover, the Court finds that Heckethorn’s contractual duty to pay for
 damage associated with the removal of a “Trade Fixture” has little relevance to whether Liberty
 Mutual or Landmark should pay for the losses at issue.
                                                   26
Case 1:20-cv-02631-STA-jay Document 92 Filed 08/11/21 Page 27 of 30                       PageID 2208




 HECO listed as an additional insured under the Liberty Mutual policy, all in accordance with the

 lease, Liberty Mutual’s coverage is primary.

        To avoid this result, Liberty Mutual raises two additional points, neither of which the Court

 finds convincing. First, Liberty Mutual argues that the lease required Heckethorn to take out fire

 and extended coverage, a specific kind of liability insurance, but not coverage for incidents of theft

 at the property. According to Liberty Mutual, this feature of the lease distinguishes it from the

 leases at issue in RBP and Fireman’s Fund, where both leases specifically required the lessee to

 insure against the risk of loss that actually occurred in those cases. Landmark counters by citing

 evidence in the lease that the policy contemplated was an “all-risk” policy. The Court finds it

 unnecessary to resolve the question of whether Heckethorn agreed to take out an insurance policy

 specifically covering theft. The fact is Heckethorn purchased a policy from Liberty Mutual that

 did cover theft and further agreed to indemnify HECO for damages like those that occurred at the

 property. Liberty Mutual admits as much. See Liberty Mut.’s Mem. in Opp’n 1 (ECF No. 62-1)

 (“Landmark and Liberty Mutual both issued all-risk property insurance policies covering the same

 Dyersburg, Tennessee property.”) Whether the incident is characterized as theft or some other

 intentional act, Liberty Mutual agreed to cover the damage (and has now settled the claim with

 HECO) and does not dispute that both policies covered the damage. The Court finds this argument

 to be without merit.

        Second, Liberty Mutual argues that if the Court does find that the lease controls the order

 of coverage, the Court should grant Liberty Mutual the opportunity to pursue additional discovery

 under Rule 56(d). Specifically, Liberty Mutual believes Landmark’s underwriting file is relevant

 and would show whether Landmark considered Liberty Mutual’s policy or the existence of the

 lease when it issued its policy. Federal Rule of Civil Procedure 56(d) allows a non-moving party



                                                  27
Case 1:20-cv-02631-STA-jay Document 92 Filed 08/11/21 Page 28 of 30                       PageID 2209




 at summary judgment to “show[ ] by affidavit or declaration that, for specified reasons, it cannot

 present facts essential to justify its opposition.” Fed. R. Civ. P. 56(d). A court presented with a

 Rule 56(d) motion has three options: “(1) defer considering the motion or deny it; (2) allow time

 to obtain affidavits or declarations or to take discovery; or (3) issue any other appropriate order.”

 Fed. R. Civ. P. 56(d). A court should consider the following factors in determining how to

 proceed: “(1) when the issue arose; (2) whether the discovery might change the summary judgment

 ruling; (3) the time for discovery already allowed; (4) any delay in seeking the discovery; and (5)

 the responsiveness of the other party to prior discovery requests.” Helena Agri-Enterprises, LLC

 v. Great Lakes Grain, LLC, 988 F.3d 260, 273 (6th Cir. 2021) (citing Doe v. City of Memphis, 928

 F.3d 481, 491 (6th Cir. 2019)).

        The Court finds no reason to allow the additional discovery Liberty Mutual seeks. It is

 true that the parties have filed their competing Rule 56 Motions early on in the case, less than three

 months after the Court entered the initial case management order and well before the initial

 deadline for completing all discovery. Still, the issues presented in the parties’ cross-motions for

 summary judgment are almost entirely questions of contract interpretation. Under Tennessee law,

 the proper interpretation of a contract is a question of law for the Court to decide. Toomey, 32

 S.W. at 256. Liberty Mutual questions whether Landmark took Liberty Mutual’s coverage or the

 underlying lease into account when it issued HECO its policy. But Liberty Mutual has not shown

 why Landmark’s underwriting would change the Court’s interpretation of the relevant policy

 language or the role of the underlying lease in deciding the priority or allocation issue. Liberty

 Mutual cites to a single statement from the Fireman’s Fund case in which the Middle District of

 Tennessee remarked, “there is no evidence that the insurance premium paid by Lucky Star to

 Fireman’s Fund was calculated based on its being excess to any other insurance coverage, and no



                                                  28
Case 1:20-cv-02631-STA-jay Document 92 Filed 08/11/21 Page 29 of 30                        PageID 2210




 evidence that Fireman’s Fund was aware that the Leased Equipment was also covered by a policy

 procured by SCP.” Fireman’s Fund Ins. Co., 182 F. Supp. 3d at 822. In context, the Fireman’s

 Fund court made the statement to address one of the insurer’s contentions in that case that its

 policy should be designated as “excess” only. Id. (“Fireman’s Fund’s obligation under the Lucky

 Star Policy is governed primarily by [an equipment lease], irrespective of whether Fireman’s

 Fund’s policy is designated as ‘excess’ as opposed to ‘primary.’”). Nothing in Fireman’s Fund

 suggests that the relationship between the insurers, both of whom provided coverage for the loss

 in that case, or the subjective understanding of one insurer about its role vis-à-vis the other insurer

 in anyway informed the court’s interpretation of the lease. And as the Court has already noted,

 Fireman’s Fund did not actually construe the relevant provisions of the insurance policies.

 Without more, Liberty Mutual has not shown why Landmark’s underwriting would alter the result

 of the Court’s summary judgment ruling. Therefore, Liberty Mutual’s request for additional

 discovery related to Landmark’s underwriting must be denied.

                                           CONCLUSION

        The Court holds that Landmark is entitled to summary judgment on its claim that it “is not

 liable as an insurer of HECO for any loss/damage caused by the Alleged Theft.” Landmark’s Br.

 In Support 2 (ECF No. 51).          Therefore, Landmark’s Motion for Summary Judgment is

 GRANTED. Because Liberty Mutual’s policy provides primary coverage, Liberty Mutual is not

 entitled to judgment as a matter of law on its claims that Landmark’s policy is primary and Liberty

 Mutual’s excess, or in the alternative, that both policies should be prorated. Therefore, Liberty

 Mutual’s Cross-Motion for Partial Summary Judgment is DENIED.




                                                   29
Case 1:20-cv-02631-STA-jay Document 92 Filed 08/11/21 Page 30 of 30   PageID 2211




       IT IS SO ORDERED.

                                     s/ S. Thomas Anderson
                                     S. THOMAS ANDERSON
                                     CHIEF UNITED STATES DISTRICT JUDGE

                                     Date: August 11, 2021.




                                       30
